             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                         Plaintiff,      )
                                         )   Case No. 4:19-cv-00174-
             v.                          )
                                         )
TIFFANY L. WEIMER, a/k/a                 )
TIFFANY L. AUDSLEY,                      )
                                         )
                         Defendant.      )


                   COMPLAINT FOR UNLAWFUL DETAINER

      The United States of America (hereinafter “United States”), on behalf of the

United States Department of Agriculture, Rural Housing Service (hereinafter

“RHS”), for its Complaint for Unlawful Detainer against Defendant Tiffany L.

Weimer also known as Tiffany L. Audsley (hereinafter, “Weimer”) alleges as

follows:

      1.     This Court has jurisdiction under the provisions of 28 U.S.C. § 1345.

The United States seeks the removal of Weimer from real estate owned by RHS

pursuant to the State of Missouri’s unlawful detainer statute. R.S.Mo. § 534.030.
      2.     Weimer is now and has been at all times pertinent hereto, a resident of

Saline County, Missouri, within the jurisdiction of this Court. Personal service on

Weimer may be made in the following manner:


             Tiffany L. Weimer a/k/a Tiffany L. Audsley
             609 E. Slater
             Marshall, Missouri 65340


      3.     On or about May 16, 2017, at a non-judicial foreclosure sale, RHS

purchased real estate situated in the County of Saline, State of Missouri,




           Case 4:19-cv-00174-BCW Document 1 Filed 03/07/19 Page 1 of 3
commonly known by the address, 609 E. Slater, Marshall, Missouri, 65340

(hereinafter, “the Property”), and legally described, to-wit:


              ALL OF LOT FOUR (4) AND THE EAST HALF OF
              LOT THREE (3) IN BLOCK TWO (2) OF LUDWIG
              SUBDIVISION, AN ADDITION TO THE CITY OF
              MARSHALL, SALINE COUNTY, MISSOURI


The Property was sold to RHS in accordance with Mo. Rev. Stat. § 443.290, et seq.,

and RHS was issued a Trustee's Deed that was recorded on June 27, 2017, as

Instrument No. 2017-1781. A copy of the Trustee's Deed is attached hereto as

Exhibit A.

      4.     A Notice of Trustee’s Sale was sent by certified mail at least 20

days prior to the date of the foreclosure sale to the following:

Tiffany L. Audsley       609 E. Slater, Marshall MO 65340
Tiffany L. Weimer        609 E. Slater, Marshall, MO 65340
CitiFinancial            14330 E.42nd St. Suite H, Independence, MO 64055
Mark Edward Dunn         13321 N Outer Forty Rd Suite 100, St. Louis, MO 63017


A copy of the Notice of Trustee’s Sale is attached as Exhibit B. A copy of the

Certificate of Mailing of Notice of Trustee’s Sale and the United States Postal
Service Certified Mail Receipts for each are attached at Exhibit C.

      5.     Additionally, Weimer received notice of the foreclosure sale by

publication, in that a Notice of Trustee’s Sale for the Property was published

in the Marshall Democrat-News, a Daily newspaper of general circulation, and

published continuously for a period of at least three years in the County of

Saline. The Notice was published on four days: April 19, 2017, April 26, 2017

May 3, 2017 and May 10, 2017. A copy of the Affidavit of Jeremy Patton,

agent for the Marshall Democrat-News, is attached hereto as Exhibit C.

      6.     Weimer has refused to surrender possession of the Property.

                                          2
           Case 4:19-cv-00174-BCW Document 1 Filed 03/07/19 Page 2 of 3
     WHEREFORE, the United States of America, prays for a judgment that

Tiffany L. Weimer is unlawfully possessing the Property; and for an order

directing Tiffany L. Weimer to immediately relinquish possession of the

Property owned by RHS and located at 609 E. Slater, Marshall, Missouri,

for the costs of this action and for such other and further relief as the Court

may deem just and proper.



                                             Respectfully submitted,

                                             Timothy A. Garrison
                                             United States Attorney


                                    By       /s/ Cari Franke Walsh
                                             Cari Franke Walsh, MO #37867
                                             Assistant United States Attorney
                                             Charles Evans Whitaker Courthouse
                                             400 East 9th Street, Room 5510
                                             Kansas City, Missouri 64106
                                             Telephone: (816) 426-3130
                                             Facsimile: (816) 426-3165
                                             E-mail: Cari.Walsh@usdoj.gov
                                             ATTORNEYS FOR THE UNITED
                                             STATES OF AMERICA




                                         3
        Case 4:19-cv-00174-BCW Document 1 Filed 03/07/19 Page 3 of 3
                                                                                            Il l*l l l l l l l l l l l l l l l l l l l l l l l ll l l l *l /1 1
                                                                                                    2 0 1 7 - 1 7 8 1                               5
                                                                                                            2017-1781
                                                                                                                  RECORDED ON
                                                                                                 06/27/2017                          10:21:36AM
                                                                                                                    PAGES: 5
                                                                                                     JAMIE FRANKLIN NICHOLS
                                                                                                       RECORDER OF DEEDS
                                                                                                       SALINE COUNTY, MO




RD-MO 1955-4
(Rev. 12/28/01)                 TRUSTEE'S DEED UNDER POWER OF SALE


        THIS TRUSTEE'S DEED Under Power of Sale is made on this� day of_j_U��-----' 2017.

          WHEREAS, Tiffany L. Weimer, now known as Tiffany L. Audsley, by deed(s) of trust dated April 25, 2002,
filed for record in the Office of the Recorder of Deeds of Saline County, Missouri, in Book 1161, Page(s) 175, conveyed
to Gregory C. Branum, State Director(s) of the U.S. Department of Agriculture, Rural Housing Service (Rural
Development) for the State of Missouri, as Trustee(s), the property therein and hereinafter described by the legal
description on page two, IN TRUST, to secure the payment of the indebtedness in said deed(s) of trust identified as
follows:

         INSTRUMENT                          DATE                       Amount             Interest
         Promissory Note                     April 25, 2002             $66,230            6.125%

         WHEREAS, the legal holder and owner of said deed(s) of trust and the note(s) secured thereby did, in writing,
and in accordance with the terms of said deed(s) of trust, remove without cause the said Gregory C. Branum as
Trustee(s), and did appoint the undersigned Mark T. Simmons as Substitute Trustee, GRANTOR; whose post office
address is 120 W 1 9th St, Higginsville, MO 64037.

         WHEREAS, default has been made by the grantors of said deed(s) of trust in the following particulars: the
borrower(s), Tiffany L. Weimer, now known as Tiffany L. Audsley, by monetary default, failed to pay installments of
principal and interest when due, permitting the same to become delinquent, and said promissory note(s) has/have been
declared due and payable and has/have not been paid. Due to the occurrence of default, the undersigned Substitute
Trustee did, at the request of the legal owner and holder of the unpaid indebtedness secured by said deed(s) of trust,
proceed to execute the powers to her given by said deed(s) of trust and did on Tuesday, the 16th day of May, 2017,
having previously given at least twenty days' notice of the time, terms, and place of sale of the property to be sold by
advertisement printed and published in the Marshall Democrat News, a newspaper of general circulation in the County
of Saline and State of Missouri, a copy of which advertisement, with the affidavit of the publisher of said newspaper
proving its publication, is hereto attached and made a part hereof, at the south door of the Courthouse in the City of
Marshall, in the County and State aforesaid, between the hours of ten o'clock A.M. and two o'clock P.M., approximately
1 :30 P.M., expose to sale for cash to the highest bidder at public auction the said property herein described; and at said
sale the United States of America, acting through the United States Department of Agriculture, Rural Housing Service
(Rural Development), being the highest and best bidder, for the sum of THIRTY-FIVE THOUSAND FIVE HUNDRED
EIGHTY-FOUR & no/100 DOLLARS ($35,584), the same was struck off and sold to said United States of America,
acting through the United States Department of Agriculture, Rural Housing Service (Rural Development), GRANTEE,
whose post office address is Parkade Center, Suite 235, 601 Business Loop 70 West, Columbia, MO 65203, at that
price and sum;




                                            EXHIBIT
            Case 4:19-cv-00174-BCW Document 1-1     A 03/07/19 Page 1 of 2
                                                Filed
Case 4:19-cv-00174-BCW Document 1-1 Filed 03/07/19 Page 2 of 2
RD-MO 1955-2
   (2-21 --: 89) ...


                       NOTICE OF TRUSTEE'S SALE

For def.ault .in the payment of debt s.ecured by . Deed(s} .of
Trust executed by Tiffany L. Weimer, now known as Tiffany L.
Audsley, dated April 25, 2002, recorded in . Book ll6l,
Page(s) 175, Office·of ·Recorder of Deeds, Saline County,
Mis.souri, at Marshall, the undersigned. Substitute Trustee
will on: Tuesday, Mcl-y 16, 2017, between the hours of 10: 00
a.m. and 2:00 p.tn., approximately 1:30 p.m., at the. south
door of the Saline County Courthouse, Marshall, Missouri,
se],.1 at public venc:l.ue, subject to any unpaid real property
taxeif or special assessments, wi tnout regard to r}ice; ·creed,
color, sex, age, or national origin, to the. highest bidder
for cash, or lot non-refundable cash deposit V?ith · the
balan.ce payable .in cash or secured funds within 3 O days o f
the date of the sale:
All of Lot Four (4). and the East Half· of Lot Three (:3). in
B::Lock Two (2) of Ludwig Subdivision, an .addition to· the City
of Marshall, Salirie County, Missouri.
Located at:        609 E. Slater, Marshall, MO

to satisfy said debt and costs;



                                  .·��·.�
                                   �·�
                                    Mark T. Simmbns
                                   Substitute Trustee.
                                   Phone .. Number 660-584�8732 ·




   Case 4:19-cv-00174-BCW Document 1-2 Filed 03/07/19 Page 1 of 1
                                           EXHIBIT B
RD-MO 1955-5
 (4-22-05)
                                           CERTIFICATE OF MAILING
                                          NOTICE OF TRUSTEE' S SALE

        I, Mark T. Simmons, do hereby certify:
        l. I am the Substitute Trustee under a deed(s) of trust recorded in Book(s) 1161 at Page(s) 175,
pursuant to an appointment recorded as Document No. 2017-0677, all in the records in the Office of the
Recorder of Deeds of Saline County, Missouri.
        2. Not less than twenty (20) days prior to May 16, 2017 I caused to be deposited in the United States
Mail at Clinton, Missouri, envelopes, certified, return receipt requested, with postage prepaid, containing a
copy of the Notice of Trustee' s Sale, as set out in the publisher' s affidavit attached to the Trustee' s deed ,
addressed to each of the following parties at the following address.

                         NAME                                                    ADDRESS

                Tiffany L. Audsley                     609 E Slater , Marshall, MO 65340
                Tiffany L. Weimer                      609 E Slater, Marshall, MO 65340
                Citifinancial                          14330 E 42nd St Suite H, Independence, MO 64055
                Mark Edward Dunn                       13321 N Outer Forty Rd Suite 100, St. Louis, MO 63017


        3. The address of the grantor(s) of the said deed(s) of trust and, where applicable, the parties who have
assumed and agreed to pay the indebtedness secured by the same, is the last address of such party known to the
undersigned and to the beneficiary of said deed(s) of trust.
        4. This instrument, with 4 attached certified mail receipts, I executed for the purpose of complying with
R.S.Mo. 443.325 .


                                              ark T. Simmons, Substitute Trustee
                                            Rural Development Office
                                            Higginsville, Missouri

                                                ACKNOWLEDGMENT
STATE OF MISSOURI      )
                      ) ss.
COUNTY OF ~Cl~e,\re:. )

        On this \ S""'   day of Cl11\t'H",            , 2017, before me personally appeared Mark T. Simmons,
to me known to be the appointed Substitute Trustee and the person who executed the foregoing instrument and
he/she acknowledged that he/she executed the same as his/her free act and deed as Substitute Trustee.
        IN TESTIMONY WHEREOF, 1 have hereunto set my hand and affixed my official seal in the County
and State aforesaid, the day and year first above written .

                               REBECCA OBRANDT
                               My Commission Expires   O   ,             n._ _   _ .   o\ .
                                 NOYernber7,2020       \ ~             _., \ 0 ~
                                  Lafayette County                                            Notary Public
                               Commission #12634066
(SEAL)
My commission expires \ \..- 1..- J._\)17"0




           Case 4:19-cv-00174-BCW Document 1-3 Filed 03/07/19 Page 1 of 2
                                                               EXHIBIT C
               U.S. Postal Service'"                                                             U.S. Postal Service'"
               CERTIFIED ¥AIL® RECEIPT                                                           CERTIFIED MAIL® RECEIPT
               Domestic Mail Only                                                                Domestic Mail Only



     ~ l=i;;.aii.a=-~~-=:a-~ ~;----=---=S'-=E,____,                                 ~ ~=--cc-~~~~ ~----=,_--='-""-'E             =-_ _,
                                                                                    ru
     ~ t.'======       ""'= = ==rl
        0l~ ~ ~ b c . \ ~~
                                                                                    Cllb.==o::.,.=n-=.,,.,_=-.
                                                                                                            =c..,cc,cc'.7
                                                                                                                        =-rr:
                                                                                                                          = =.,~
     ~ §~~~:====
     CJ OA<U~~            s _ _ __
              DAQ,C_.,...Alclmdo.a,..y ' - - --
                                                                                    ~        8;..:::s--, :____
                                                                                             0MaSlgnlnnflllill'lcMdo.t.wy ' - -- -
     ...,                                                                           Cl
                                                                                    ...,    -$
     c, · -
     IT"
     Cl •
             -=--=------
                     ~.:i {.p
                              ---<                                                  g; ~.~..~.=.=,---.,,.~-- ---1,-.S-(I'_ __,
     ...,
     ..D SentTo                                                                     ..., •
                                                                                    ..D     5«1t To

     CJ '$iieiiwd)i,iNo.. orJS(flJoxflo."··-                  Tiffany L. Audsley    CJ      Sirwid),pifh: or POIJox.llo~ --- ....               Tiffany L. Weimer
     I'-                                                                            l'-
             (;Jiy.~ia~ "'tff.446' ..... ............._       609 E Slater                  (!dy. !3t.Je. b P+4, ... .....................      609 E Slater
                                                              Marshall MO 65340                                                                 Marshall, MO 65340




             U.S. Postal Service··                                                               U.S. Postal Service'"
             CERTIFIED MAILf> RECEIPT                                                            CERTIFIED MAIL® RECEIPT
  ,,,,,,
  I'-        Domestic Mail Only                                                     Cl           Domestic Mall Only
   U'1
                                                                                    ,,,ru
                                                                                    U'1
   U'1
   IT'
            b-c=~='--"----"--"'--'-----'----'----'-'r--"'U"--'-'
                                                             SC-.=
                                                                 E=---__,           ~
                                                                                                     I C II'C.C.--'f-=--=:c-==---~
                                                                                            k-,=~-- -!......:"'--.!-' ... U
   ru
   Cl       lb.======:-='-='===                                                     ru                  J- >S
                                                                                    Cl      lba==:rr..==~~ = =-1
   Cl
   Cl
   Cl
                                                                                     Cl
                                                                                     Cl
                                                                                                                                                           .........
                                                                                                                                                             He..
   Cl                                                                                Cl
                                                                                     Cl

                                                                                     Cl

                                                                                     ~ lk=====----,----:-;-1
                                                                                      Cl
   ...,
   ..D s.nt To
                                                          Citifinancial               ..D
                                                                                      .-,
                                                                                            I;-=- - - - - - -
                                                                                                                                             Mark Edward Dunn
   D        "SiiHiini!ApCilO.;o,-p(il!i,;;"Nti"           14330 E 42nd St
   l'-                                                                                D          SiiHiinif),p{.No:;M'fS(flJOX."iio.""""      13321 N Outer Forty Rd
            tny.S",.,.,"b/4.4'............... . .         Suite H                     l'-                                                    Suite 100
                                                          Independence, MO 540 55                l:;dy.'.siai•.1lf4.l' """-···--····--····   St. Louis, MO 63017




Case 4:19-cv-00174-BCW Document 1-3 Filed 03/07/19 Page 2 of 2
Case 4:19-cv-00174-BCW Document 1-4 Filed 03/07/19 Page 1 of 1
                                       EXHIBIT D
Missouri Western Civil Cover Sheet                                                                                Page 1 of 2



JS 44 (Rev 09/10)

                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MISSOURI

                                                 CIVIL COVER SHEET

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The
information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as required
by law. This form is authorized for use only in the Western District of Missouri.

The completed cover sheet must be saved as a pdf document and filed as an attachment to the
Complaint or Notice of Removal.

Plaintiff(s):                                                               Defendant(s):
First Listed Plaintiff:                                                     First Listed Defendant:
United States of America ;                                                  Tiffany L. Weimer a/k/a Audsley ;
County of Residence: Outside This District                                  County of Residence: Saline County


County Where Claim For Relief Arose: Saline County

Plaintiff's Attorney(s):                                                    Defendant's Attorney(s):
AUSA Cari Franke Walsh ( United States of America)
US Attorney's Office, WDMO
400 E. 9th Street, Room 5510
Kansas City, Missouri 64106
Phone: 816-426-3100
Fax: 816-426-3165
Email: cari.walsh@usdoj.gov


Basis of Jurisdiction: 1. U.S. Government Plaintiff

Citizenship of Principal Parties (Diversity Cases Only)
     Plaintiff: N/A
     Defendant: N/A


Origin: 1. Original Proceeding

Nature of Suit: 230 Rent, Lease, and Ejectment
Cause of Action: 28 U.S.C. § 1345 Complaint for Unlawful Detainer
Requested in Complaint
     Class Action: Not filed as a Class Action
     Monetary Demand (in Thousands):
     Jury Demand: No



               Case 4:19-cv-00174-BCW Document 1-5 Filed 03/07/19 Page 1 of 2
http://webutils.mow.uscourts.gov/JS-44/cvcover.html                                                                  3/7/2019
Missouri Western Civil Cover Sheet                                                                                                               Page 2 of 2



    Related Cases: Is NOT a refiling of a previously dismissed action




Signature: /s/ Cari Franke Walsh

Date: 3/7/2019
      If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and
      generate the updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                Case 4:19-cv-00174-BCW Document 1-5 Filed 03/07/19 Page 2 of 2
http://webutils.mow.uscourts.gov/JS-44/cvcover.html                                                                                                  3/7/2019
